DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alan Koenck (43,724) on February 24, 2021. 
The application has been amended as follows: 
Claim 1: A negative electrode for an alkaline secondary battery comprising a belt-like negative electrode core having conductivity, negative electrode mixture layers made of a negative electrode mixture supported on a first surface of the negative electrode core and a second surface opposite to the first surface, and a fluorine resin layer made of a fluorine resin disposed on a surface of the negative electrode mixture layers, the negative electrode combined with a positive electrode and a separator each in a belt-like shape being wound to constitute a part of a cylindrical electrode group; wherein: 
the negative electrode mixture layers comprise a first negative electrode mixture layer located on a first surface side and a second negative electrode mixture layer located on a second surface side; 

the second negative electrode mixture layer comprises a second outermost peripheral region located opposite to the first outermost peripheral region, in a range corresponding to the first outermost peripheral region, and a second inner peripheral region located opposite to the first inner peripheral region, in a range corresponding to the first inner peripheral region; the first outermost peripheral region has a thickness thinner than that of each of the second outermost peripheral region, the first inner peripheral region and the second inner peripheral region; 
and the amount of the fluorine resin constituting the fluorine resin layer in a portion of the first outermost peripheral region is represented by A, and the amount of the fluorine resin constituting the fluorine resin layer in a portion of the second outermost peripheral region is represented by B, and a relation A> B is satisfied. 
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The invention is directed to a negative electrode for an alkaline secondary battery as recited in Claim 1. 
The closest prior art is considered to be Nakamura et al. (JP 2017-183193, cited on the IDS dated 08/02/2019, see also EPO machine generated English translation provided with this Office Action).
Claim 1, Nakamura discloses in Figs. 1 and 4 a negative electrode (1) for an alkaline secondary battery ([0013]) comprising a belt-like negative electrode core (11) having conductivity ([0048], wherein the negative electrode core necessarily and inherently has a conductivity in order to successfully function as a current collector), negative electrode mixture layers (12) made of a negative electrode mixture supported on a first surface of the negative electrode core (11) and a second surface opposite to the first surface ([0048], Fig. 4), and a fluorine resin layer made of a fluorine resin disposed on a surface of the negative electrode mixture layer (12) ([0049], Fig. 4), the negative electrode (1) combined with a positive electrode (2) and a separator (3) each in a belt-like shape being wound to constitute a part of a cylindrical electrode group ([0044]); wherein the negative electrode mixture layers (12) comprise a first negative electrode mixture layer (12a) located on a first surface side and a second negative electrode mixture layer (12b) located on a second surface side ([0048], Fig. 4); the first negative electrode mixture layer (12a) comprises a first outermost peripheral region (Fig. 4, see 1c of 12a) located at an outermost periphery of the electrode group ([0047]) and a first inner peripheral region (Fig. 4, see 1a, 1b of 12a) extending to the first outermost peripheral region ([0047]); the second negative electrode mixture layer (12b) comprises a second outermost peripheral region (Fig. 4, see 1c of 12b) located opposite to the first outermost peripheral region (Fig. 4, see 1c of 12a), in a range corresponding to the first outermost peripheral region (Fig. 4, see 1c of 12a), and a second inner peripheral (Fig. 4, see 1a, 1b of 12b) region located opposite to the first inner peripheral region (Fig. 4, see 1a, 1b of 12a), in a range corresponding to the first inner peripheral region (Fig. 4, see 1a, 1b of 12a) ([0047]); the first outermost peripheral region (Fig. 4, see 1c of 12a) has a thickness thinner than that of each of the second 
Nakamura discloses wherein the negative electrode mixture layers comprise a fluorine resin layer made of a fluorine resin disposed on a surface of the negative electrode mixture layer (12) ([0049], Fig. 4) and therefore Nakamura discloses wherein the amount of fluorine resin constituting the fluorine resin layer in a portion of the first outermost peripheral region is represented by A, and the amount of the fluorine resin constituting the fluorine resin layer in a portion of the second outermost peripheral region is represented by B.
Nakamura further discloses wherein the amount of fluorine resin constituting the fluorine resin layer in a portion of first inner peripheral region (Fig. 4, see 1a, 1b of 12a) and the second inner peripheral region (Fig. 4, see 1c of 12a) (P1) is represented by M1 and wherein the amount of fluorine resin constituting the fluorine resin layer in a portion of first outermost peripheral region (Fig. 4, see 1c of 12a) and the second outermost peripheral region (Fig. 4, see 1c of 12b)  (P2) is represented by M2 ([0049]).
Specifically, Nakamura discloses wherein M1>M2 in order to enhance the gas absorption of the negative electrode and suppress an increase of the internal pressure of the battery (Fig. 4, [0050]).
Nakamura further discloses that when the first outermost peripheral region (Fig. 4, see 1c of 12a) has a thickness thinner than that of each of the second outermost peripheral region (Fig. 4, see 1c of 12b), the first inner peripheral region (Fig. 4, see 1a, 1b of 12a), and the second 
However, Nakamura does not explicitly disclose wherein a relation A>B is satisfied nor does Nakamura disclose the amount of fluorine resin constituting the fluorine resin layer in a portion of first inner peripheral region, the second inner peripheral region, the first outermost peripheral region, and the second outermost peripheral region such that the relation of A and B can be calculated. 
It would not have been obvious to one of ordinary skill in the art to utilize an amount of fluorine resin constituting the fluorine resin layer in a portion of the first outermost peripheral region such that the relation A>B is satisfied, as called for in the claimed invention, as such a structure was neither disclosed nor recognized by the prior art, and consequently the skilled artisan would not have had reasonable expectation that such could successfully be done while additionally satisfying the relation M1>M2 and having a structure wherein the first outermost peripheral region has a thickness thinner than that of each of the second outermost peripheral region, the first inner peripheral region, and the second inner peripheral region, as desired by Nakamura in order to enhance the gas absorption of the negative electrode and suppress an increase of the internal pressure of the battery while preventing the diameter of the electrode group from becoming excessively large when the electrode group is wound.
Furthermore, the Examiner notes that the instant specification discloses that when the relation A>B is satisfied, an improvement in the cycle life of the battery and an improvement in the production efficiency and quality of the battery can be achieved ([0063]).

In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation “the first outermost peripheral region has a thickness thinner than that of each of the second outermost peripheral regions, the first inner peripheral region and the second inner peripheral region; and the amount of the fluorine resin constituting the fluorine resin layer in a portion of the first outermost peripheral region is represented by A, and the amount of the fluorine resin constituting the fluorine resin layer in a portion of the second outermost peripheral region is represented by B, and a relation of A>B is satisfied” in combination with all of the other claim limitations taken as a whole.
Claims 2-6 are dependent on Claim 1 and therefore are allowable for the reasons set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        February 24, 2021

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
March 9, 2021